The case was continued, and the opinion of the Court was by
Weston C. J.
The recognition by the tenant, in 1819, of the title of the three, who ' were co-tenants with the demandant, and *457his abandonment at that time to them of all his right, seizin, and possession in their proportion of the land in controversy, had the effect to put them in the seizin and possession of their shares respectively. If the tenant held after that, it was either in subordination to their title, or by a subsequent disseizin. And we are of opinion, that thereupon the seizin was at that time revested in the rightful owners.
It is common learning, that the seizin of one tenant in common is the seizin of all. 2 Cruise, 529. Coke Lit. 199, b. Where there is a concurrent possession, the seizin is according to the title. Langdon v. Porter & als. 3 Mass. R. 215; Farrar & al. v. Eastman & al. 1 Fairf. 191. The entry and possession of one tenant in' common, is the possession of his co-tenants. 2 Cruise, 537. The entry of one joint-tenant, coparcener, or tenant in common, will avoid the effect of a fine, as to all the other co-tenants. 5 Cruise, 292. So the entry of one heir will enure to the benefit of all. Ricard v. Williams & als. 7 Wheat. 59. And an acknowledgment of title, by a party in possession, is equivalent to án actual entry. Wells v. Prince, 4 Mass. R. 64. It would result, that one tenant in common, while another is in possession, cannot be disseized by a stranger. And so the Court strongly intimate in Farrar v. Eastman & al. A disseizin cannot exist, unless the dis-seizee is excluded. Here the true owners were in the actual seizin by some of the tenants in common, who represented the whole. It appears to us very clearly, that the tenant has not been in the actual and uninterrupted seizin of the estate, claimed by the demand-ant, long enough to entitle him to the protection of the statute of limitations.

Judgment on the verdict.